Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  November 19, 2014                                                                Robert P. Young, Jr.,
                                                                                              Chief Justice

                                                                                    Michael F. Cavanagh
                                                                                    Stephen J. Markman
  145433                                                                                Mary Beth Kelly
                                                                                         Brian K. Zahra
                                                                                 Bridget M. McCormack
                                                                                       David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                 Justices
            Plaintiff-Appellee,
  v                                                      SC: 145433
                                                         COA: 307480
                                                         Wayne CC: 01-003031-01
  JUAN WALKER,
           Defendant-Appellant.

  _________________________________________/

         By order of April 29, 2013, the application for leave to appeal the May 21, 2012
  order of the Court of Appeals was held in abeyance pending the decision in Burt v Titlow,
  cert gtd 571 US ___; 133 S. Ct. 1457; 185 L. Ed. 2d 360 (2013). On order of the Court, the
  case having been decided on November 5, 2013, 571 US ___; 134 S. Ct. 10; 187 L. Ed. 2d
348 (2013), the application is again considered and, pursuant to MCR 7.302(H)(1), in lieu
  of granting leave to appeal, we REMAND this case to the Wayne Circuit Court for an
  evidentiary hearing, pursuant to People v Ginther, 390 Mich. 436 (1973), as to the
  defendant’s contention that his trial counsel was ineffective for failing to inform him of
  the prosecutor’s September 26, 2001 offer of a plea bargain to second-degree murder and
  a sentence agreement of 25 to 50 years. See Missouri v Frye, 566 US ___; 132 S. Ct.
1399; 182 L. Ed. 2d 379 (2012). To prevail on a claim of ineffective assistance of counsel,
  a defendant must show: (1) that his attorney’s performance was objectively unreasonable
  in light of prevailing professional norms; and (2) that he was prejudiced by the deficient
  performance. People v Carbin, 463 Mich. 590, 599-600 (2001). In order to establish the
  prejudice prong of the inquiry under these circumstances, the defendant must show that:
  (1) he would have accepted the plea offer; (2) the prosecution would not have withdrawn
  the plea offer in light of intervening circumstances; (3) the trial court would have
  accepted the defendant’s plea under the terms of the bargain; and (4) the defendant’s
  conviction or sentence under the terms of the plea would have been less severe than the
  conviction or sentence that was actually imposed. Lafler v Cooper, 566 US ___; 132 S
  Ct 1376, 1385; 182 L. Ed. 2d 398 (2012).
                                                                                                               2


       If the defendant establishes that his trial counsel was ineffective in failing to
convey the plea bargain as outlined above, the defendant shall be given the opportunity to
establish his entitlement to relief pursuant to MCR 6.508(D). If the defendant
successfully establishes his entitlement to relief pursuant to MCR 6.508(D), the trial court
must determine whether the remedy articulated in Lafler v Cooper should be applied
retroactively to this case, in which the defendant’s conviction became final in October
2005. If available, Judge Thomas Edward Jackson shall preside over the hearing.

       The circuit court shall, in accordance with Administrative Order 2003-03,
determine whether the defendant is indigent and, if so, appoint counsel to represent the
defendant in this matter. In all other respects, leave to appeal is DENIED, because we
are not persuaded that the remaining question presented should be reviewed by this
Court.

       We do not retain jurisdiction.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 19, 2014
       s1112
                                                                             Clerk